Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Cody Wayne McKay, Appellant                           Appeal from the 196th District Court of
                                                      Hunt County, Texas (Tr. Ct. No. 29032).
No. 06-14-00003-CR        v.                          Opinion delivered by Chief Justice Morriss,
                                                      Justice Carter and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Cody Wayne McKay, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 8, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk